 OPERATING ENGINEERS LOCAL 302245International Union of Operating Engineers, Local302 and Cay Shoemake and Office and Profes-sional Employees International Union, Local 8.Cases 19-CA-20237 and 19-CA-20319July 30, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn October 18, 1989, Administrative Law JudgeGeorge Chnstensen issued the attached decisionThe Respondent filed exceptions and a supportingbrief, and the General Counsel and the ChargingParty Union filed cross-exceptions and briefs bothin support of the cross-exceptions and in reply tothe Respondent's exceptions The Respondent sub-sequently filed a bnef m reply to the cross-excep-tionsThe National Labor Relations Board has delegat-ed its authonty in this proceedmg to a three-member panelThe Board has considered the decision and therecord in light of the exceptions' and bnefs andhas decided to affirm the judge's rulmgs,2 find-mgs,3 and conclusions as modified4 and to adoptI The cross-exceptions of the General Counsel and the Charging PartyUnion to the judge's dismissal of the complaint's 8(a)(5) allegations areconditioned on the possibility of our reversal of the 8(a)(4) violation inthe Respondent's "economic layoff" of employee Cay Shoemake Be-cause we are affirming the 8(a)(4) violation, we find It unnecessary toreview the 8(a)(5) dismissal, and we adopt the dismissal in the absence ofeffective exceptions2 We deny the Respondent's exception to the judge's evidentiary rulingin admitting G C Exh 7, a copy of a letter dated Apnl 7, 1988, fromWarren Gore to employee Shoemake concerning her semonty status Wenote that, in any event, the Respondent has demonstrated no prejudice bythe admission of the document There was other evidence establishingShoemake's semonty for layoff purposes, and the finding that the Re-spondent failed to show that its layoff decision was justified by businessconsiderations is in no way dependent on that exhibit3 The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions -unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Or 1951)We have carefully examined the record and find no basis for reversingthe findingsIn addition, some of the Respondent's exceptions imply that the judge'srulings, findings, and conclusions demonstrate bias and prejudice Oncareful examination of the judge's decision and the entire record, we aresatisfied that such contentions are without ment4 In affirming the judge's finding that the Respondent violated Sec8(aX1) by its agent Robert Anders' February 21, 1989 statements to em-ployee Shena McAlister, Shoemake's sister, we note that the full meaningand unlawful quality of the statements became clear no later than March1, 1989, when Shoemake was terminated In this light, Anders' statementsunlawfully conveyed the message that McAlister and other employeesnsked the Respondent's surveillance as well as retaliation if suspected ofreporting information concerning charges of unlawful activity to theBoard Member Devaney finds It unnecessary to rely on this additionalrationalethe recommended Order as modified and set out infull below 5ORDERThe National Labor Relations Board orders thatthe Respondent, International Union of OperatingEngineers, Local 302, Seattle, Washington, its offi-cers, agents, and representatives, shall1 Cease and desist from(a)Making statements to employees indicatingthat they risk surveillance of their activities and re-taliation if suspected of reporting information con-cerning charges of unlawful activity to the Board(b)Terminating or laying off its clerical employ-ees because it believes those employees furnishedinformation supporting charges that Local 302 hasengaged in unfair labor practices in violation of theNational Labor Relations Act(c)In any like or related manner mterfenngwith, restraining, or coercmg employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Offer Cay Shoemake immediate and full rein-statement to her former job or, if that job nolonger exists, to a substantially equivalent positionwithout prejudice to her semonty or any otherrights or privileges previously enjoyed, and makeher whole for any loss of earnings and other bene-fits suffered due to the discnmmation against her,in the manner set forth in the remedy section of thejudge's decision(b)Remove from its files any reference to CayShoemake's unlawful termination or layoff andnotify her in wntmg that this has been done andthat the termination or layoff will not be usedagainst her in any way(c)Preserve and, on request, make available tothe Board and its agents, for examination and copy-ing, all payroll records, social secunty paymentrecords, time cards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(d)Post at its Seattle, Washington, and Anchor-age, Alaska facilities copies of the attached noticemarked "Appendix "6 Copies of the notice, on5 Our Order corrects several Inadvertent errors in the judge's recom-mended Order, notably the inclusion in the cease-and-desist order of lan-guage inconsistent with his findings, the omission of a prohibition againstlike or related conduct, and the imposition of a posting requirement thatgoes beyond the scope of the violations found• If this Order is enforced by a judgment of a United States court ofappeals, the words in the nonce reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"299 NLRB No 30 246DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDforms provided by the Regional Director forRegion 19, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced or covered by anyother matenal(e) Notify the Regional Director in wntmgwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply/APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these nghtsTo organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT make statements to you that indi-cate that you risk surveillance of your activitiesand retaliation if we suspect you of reporting infor-mation concerning charges of unlawful activity tothe National Labor Relations BoardWE WILL NOT terminate you or lay you off orotherwise discriminate against you because we be-lieve you have furnished information supportingcharges that we have engaged in unfair labor prac-tices in violation of the ActWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Cay Shoemake immediate andfull reinstatement to her former job or, if that jobno longer exists, to a substantially equivalent posi-tion, without prejudice to her seniority or anyother rights or pnvileges previously enjoyed, andWE WILL make her whole for any loss of earningsand other benefits resulting from her unlawfullayoff, with interestWE WILL notify her that we have removed fromour files any reference to her unlawful layoff andthat the layoff will not be used against her in anywayINTERNATIONAL UNION OF OPERAT-ING ENGINEERS, LOCAL 302Scott Burson, for the General CounselSteven B Frank (Frank & Rosen), of Seattle, Washington,for Local 302DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law JudgeOn June 6 and 7, 1989,1 I conducted a heanng at Seattle,Washington, to try issues raised by those portions of aconsolidated complaint issued on May 22, based oncharges filed by Shoemake on March 29, and by Officeand Professional Employees International Union, Local 8(Local 8) on May 10 2The General Counsel (GC) alleges and Local 302denies (1) Local 302 violated Section 8(a)(1) of the Na-tional Labor Relations Act (Act) by remarks addressedto Shena McAlister by Local 302 Distnct RepresentativeRobert Anders, (2) Local 302 violated Section 8(a)(1)and (4) of the Act by terminating or laying off Shoemakebecause its officials suspected Shoemake provided infor-mation to agents of the National Labor Relations Board(Board) supporting Gore's charges against Local 302,and (3) Local 302 violated Section 8(a)(1) and (5) of theAct by terminating or laying off Shoemake without pnornotice to Local 8, her collective-bargaining representa-tive, and affording Local 8 an opportunity to bargainover the termination or layoff and its effectsThe issues created by the foregoing are (1) whetherAnders made the remarks attnbuted to him, (2) if so,whether Local 302 thereby violated the Act, (3) whetherLocal 302 terminated or laid off Shoemake because itsofficials suspected Shoemake provided information toBoard agents supporting Gore's charges against Local302, (4) if so, whether Local 302 thereby violated theAct, (5) whether by terminating or laying off Shoemakewithout prior notice to Local 8 and without affordingLocal 8 an opportunity to bargain over the terminationor layoff and its effects, Local 302 violated the ActThe GC and Local 302 appeared by counsel and wereafforded full opportunity to adduce evidence, examineand cross-examine witnesses, to argue, and to file bnefsThe GC and Local 302 filed briefs' Read 1989 after further date references omitting the year2 Cases 19-CB-6465 and 19-CB-6482, based on charges filed againstInternational Union of Operating Engineers, Local 302 (Local 302) byWarren Gore and Gregg Ortega as individuals, were initially consolidat-ed with Cases 19-CA-20237 and 19-CA-20319 for hearing and decisionPrior to hearing, however, those portions of the consolidated complaintstemming from the Gore and Ortega charges were severed by the Gener-al Counsel due to settlement thereof OPERATING ENGINEERS, LOCAL 302247Based on my review of the entire record, observationof the witnesses, perusal of the briefs and research, Ienter the followmg3FINDINGS OF FACTI THE BUSINESS OF THE RESPONDENT AND THELABOR ORGANIZATIONS INVOLVEDThe complaint alleged, the answer admitted, and I findat all pertinent times Local 302 was an employer en-gaged in commerce in a business affecting commerce andLocals 302 and 8 were labor organizations within themeaning of the ActII THE ALLEGED UNFAIR LABOR PRACTICESA FactsLocal 302's jurisdiction extends over the western por-tion of the State of Washington and the entire State ofAlaska It is organized into districts and maintainsoffices/hiring hallsqn each district at Seattle, Wenatchee,and Yakima, Washington, plus Anchorage, Fairbanks,and Juneau, AlaskaIts Seattle office is also its headquartersEach district is headed by a district representative,who assigns and directs the district's field representa-tives, dispatcher, and clencals (including hiring and dis-charging the latter)An election of officers of Local 302 was held in thesummer of 1988 It was contested and resulted in theouster of the incumbent administration, including Busi-ness Manager Frank Polsak and Financial SecretaryWarren Gore, who were replaced by Val Albert andHenry Amoux The new administration assumed officeon September 6, 1988 Two of the nine clericals em-ployed at the Seattle headquarters/offices/hiring hall re-signed their employment at the time the defeated incum-bents left office and were not replacedCarrying out their major campaign promise of reduc-ing Local 302's expenditures,4 the new administration in-stituted a number of economies, it did not replace thetwo clericals who resigned in early September 1988, itreduced the salaries and expenses of the business manag-er, his administrative assistant, district representatives,and field representatives, reduced the number of fieldrepresentatives, reduced clerical overtime, etc, so by thebeginning of 1989 Local 302's current mcome was suffi-cient to meet current expensesIn April 1982, Shoemake was hired as a clerical bythen District Representative Warren Gore at Local 302'sAnchorage office/hiring hall In 1984 the Anchorageoffice installed a computer and Shoemake assumed theduties of programming and utilizing the computer It was3 While every apparent or nonapparent conflict in the evidence has notbeen specifically resolved below, my findings are based on my examina-tion of the entire record, my observation of the witnesses' demeanorwhile testifying, and my evaluation of the reliability of their testimony,therefore any testimony in the record which is inconsistent with my find-ings is discredited4 For some time under Local 302's previous administration, current ex-penditures exceeded current income and the former administration wasselling assets to meet current billsused to maintain constantly updated out-of-work lists,member registrations, dispatches, registration removals(due to dispatch, failure to timely reregister, death, un-availability, etc ), as well as to maintain dues paymentrecords, fund payment records, generate reports, etc Allinput and output were entered and extracted by Shoe-make She also handled correspondence, communicationswith registrants, and other duties, including responses toinquiries by Board agents concerning aspects of the An-chorage hiring hall operationsIn 1987, Gore was appointed Local 302's financial sec-retary and moved to Local 302's Seattle headquartersRobert Anders became the Local 302 district representa-tive in charge of the Anchorage office Following Gore'sdeparture from Anchorage, Shoemake continued in hercapacity as an Anchorage clerical and her sister, ShenaMcAlister, was hired as an additional Anchorage cleri-calIn March 1988, Gore asked Shoemake to accept atransfer to Local 302's Seattle office/hiring hall to install,program and operate the same computer system he in-stalled at Anchorage As an inducement, Gore formallyoffered Shoemake her original hiring date at Anchorageas her seniority date at Seattle 5Shoemake accepted Gore's offer, moved to Seattle,and set up and activated the same computer program sheinstituted at Anchorage Her Seattle vacation entitle-ments and grant, both in 1988 and 1989, were based onher years of service at Anchorage and SeattleThe newly elected business manager, Val Albert, as-sumed office on September 6, 1988 He promptly ap-pointed his brother, Joe Albert, as his administrative as-sistant Anders remained as charge of Local 302's Dis-trict 6 (Anchorage), Shena McAlister continued in Local302's employ as a clerical at Anchorage and Shoemakecontinued in Local 302's employ as one of the sevenclencals actively employed at Seattle after September 6With a reduced clerical staff, the Albert brothers ex-panded Shoemake's duties to include relieving the officereceptionist, assisting the bookkeeper, handling outgoingmail, assisting the clerical in charge of processing duesrecords, etc (in addition to manning the computer locat-ed in the hiring hall) 6In performing duties associated with dispatches fromthe Seattle hiring hall, Shoemake made appropriate en-tries into the dispatch computer and on a record cardShe followed the practice of noting unusual dispatches(dispatches not in accordance with normal procedure) onthe appropriate record cardOn September 7, 1988, she noted on the card of DavidAlbert, Val's son and Joe's nephew, David Albert's reg-istration and dispatch to a job despite his nonentitlementto such dispatch under normal practice, noting the out-5 The Anchorage clencal employees were not represented by anylabor organization or covered by any collective-bargaining agreementThe Seattle clerical employees were represented by Local 8 and coveredby a collective-bargaining agreement for a term extending from JanuaryI, 1988, through March 31, 1991 containing benefits provisions (such asvacation entitlement) and layoff provisions based on semonty6 The hiring hall operations were conducted on the first floor whileother clerical functions were conducted on the second floor of the build-ing (including the use of a second computer) 248DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof-order dispatch was authonzed by Joe Albert Similar-ly, on January 24, 1989, she noted on the card of DonaldThompson, Thompson's dispatch to a job despite hisnonentitlement to such dispatch under normal practice,noting the out-of-order dispatch was authorized by ValAlbertWhen 1989 vacations were scheduled for the Seattleclencals, Shoemake was scheduled to take a portion ofher vacation entitlement between February 13 and 28, re-turning to work March 1 7Shoemake's last day at work prior to her vacation wasFriday, February 10 She received no intimation, eitheron that or any earlier date, her continued employmentfollowing her vacation was in jeopardy 8The day prior to Shoemake's last day at work prior toher vacation (February 9), Gore filed his charge in Case19-CB-6465 with the Board's Seattle office, allegingLocal 302 violated the Act by operating its hiring hall ina discriminatory fashion The same day, Gore telephonedShoemake, advised her of his charge, and requested sheprovide the Board with any information in her posses-sion concerning the merits of his chargeThe evening of February 10, a Board agent investigat-ing Gore's charge contacted Shoemake and asked her ifshe was aware of any unusual dispatches from Local302's Seattle hiring hall She responded by detailing theDavid Albert and Donald Thompson dispatches set outaboveOn February 13, Local 302 received a copy of Gore'sFebruary 9 charge and on February 16, the GC repre-sentative investigating the Gore charge sent a letter tocounsel for Local 302 confirming his earlier advice theBoard was investigating the legality of Local 302's dis-patch of David Albert on September 7, 1988, andDonald Thompson on January 24, 1989During the week beginning February 15, Joe Albertand Anders attended an AFL-CIO conference at Juneau,Alaska Albert asked Anders how well he knew Shoe-make Anders replied he knew her fairly well Alberttold Anders someone in the Seattle office was leaking in-formation about dispatching practices there and askedAnders if there was any connection between Gore andShoemake Anders replied any connection was limited tobusiness, Gore only asked Shoemake to transfer to Seat-tle so she could install at Seattle the same computer dis-patch procedures instituted at Anchorage, if someonewas leaking information regarding Seattle dispatches notto suspect Shoemake Albert closed the conversation bystating he and Val were investigating, he hoped the in-7 The vacation schedules for 1988 and 1989 listed Shoemake as enti-tled to 3 weeks of vacation per year under the Local 302-Local 8 con-tract, based on service or seniority commencing in April 1982, the 1988schedule showed she took 2 of the 3 weeks of her 1988 vacation entitle-ment in 1988, carrying over 1 week to 1989, and took part of her 4-week1989 entitlement between February 13-28a To the contrary, Val and Joe Albert resisted her taking so long a va-cation on the ground the current workload required the presence of allseven clericals and reluctantly consented to her going on her scheduledvacation following advice by Local 8 shop steward it was customarypractice for clencals to take vacations of whatever duration and timingthey desired plus her assurance other clencals would carry Shoemake'sworkload during her absencevestigation did not lead to Shoemake but if it did, she"was going to be gone"On the first workday following the Washington Birth-day holiday (Monday, February 20), Anders called Shoe-make's sister, Shena McAlister, into his Anchorageoffice and told her he saw and conversed with JoeAlbert the previous week at Juneau and asked McAlisterif her sister had been communicating with Gore, McAlis-ter replied she did not think so, Anders then told McA-lister someone at the Seattle office was giving informa-tion about job dispatches, the Alberts suspected Shoe-make and, while he told Joe Albert he did not think itwas Shoemake and Joe should look elsewhere, hewanted McAlister to know about the Alberts' suspicionsand Shoemake to be careful, since the Alberts werewatching herOn March 1, Shoemake returned to work She wascalled into Val Albert's office shortly after her arrivaland handed a letter informing her he decided to ceaseutilizing a computer for dispatch purposes, there was in-sufficient other work to warrant her continued employ-ment, she was the junior clerical employee at the Seattleoffice,9 and he therefore was laying her off Alberthanded her a check for termination and accrued vacationpay, pursuant to applicable provisions of the Local 302-Local 8 collective-bargaining agreementPrior to Shoemake's March 1 termination or layoff,Local 302 neither notified Local 8 of its intention to ter-minate or lay off Shoemake nor bargained with Local 8regarding the layoff or its effectsNo replacement for Shoemake has been hired byLocal 302 since her termination or layoff, since that timedispatches have been accomplished under the system ineffect prior to the installation of the computer system,e, by hand entry onto cards and their filing in appropri-ate order, Local 302, however, has continued to utilize acomputer in its other office operations at Seattle and inboth its office and dispatch operations at Anchorage andFairbanks 10Anders testified the use of a computer at Anchorageimproved the dispatch operation there, enabled correla-tion of data with other offices, and facilitated reportpreparation That testimony is creditedB Analysis and Conclusions1 The alleged Anders' violationSection 8(a)(1) of the Act provides an employer vio-lates that section by interfering with, restraining, or co-ercing an employee in the exercise of his or her Section7 right to (1) form, join, or assist a labor organization,(2) bargain collectively through a representative of his orher choosing, or (3) engage in other activity for the pur-pose of mutual aid or protection9 Based on the date she began work at Seattle, she was the junior cleri-cal10 While Anders testified Joe Albert Instructed him to discontinue useof a computer for dispatch purposes at Anchorage, he was unable to fixthe timing of that instruction and Joe Albert did not testify either to theIssuance of the instruction or its timing The record does not indicatewhether or during what periods the computers were in use at Local 302'sWenatchee, Yakima, and Juneau offices/hiring halls OPERATING ENGINEERS, LOCAL 302249Clearly Anders' February 21 remarks to McAlister didnot interfere with, restrain, or coerce McAlister's exer-cise of her right to form, join, or assist a labor organiza-tion or to bargain collectively through a representativeof her choosingHowever well intentioned Anders' remarks may havebeen, however, they carried the unmistakable messageMcAlister and other clericals employed by Local 302risked surveillance of their working and personal activi-ties by Local 302 officials in the event those officials sus-pected she or they were attempting to aid job registrantsat hiring halls operated by Local 302 by reporting whatshe or they believed to be discriminatory and unlawfuladministration of the job referral system in violation ofthe Act and that she and they risked discipline if thoseofficials decided there was any basis for their suspicionsI find by Anders' conveyance of that message toMcAlister, Local 302 interfered with, restrained, and co-erced McAlister's exercise of her Section 7 right to aidemployee/registrants at Local 302's hiring halls andthereby violated Section 8(a)(1) of the Act2 The alleged discriminatory dischargeThe complaint alleged Local 302 violated Section8(a)(1) and (4) of the Act by terminating or laying offShoemake for providing information supporting Gore'sunfair labor practice chargesGore filed charges alleging Local 302 was administer-ing its Seattle hiring hall in a discriminatory, unlawfulfashion violative of the Act on February 9 The samedate Gore advised Shoemake he had filed that chargeand requested she supply representatives of the GC withinformation supporting his charge The following day(February 10) Shoemake informed the GC representativeinvestigating the Gore charges of what she believed tobe discriminatory, unlawful September 7, 1988, and No-vember 30, 1988 violative of the Act dispatches of DavidAlbert, the son of Val Albert and nephew of Joe Albert,and of Donald Thompson on January 24, 1989On February 10 and during the preceding week, Shoe-make performed her normal job functions (entering andretrieving information into and from the computer locat-ed in the dispatch section of Local 302's Seattle offices,entering hand-entries on the card system utilized in dis-patch, etc ) Prior to her leaving work on February 10for her planned vacation through February 28, neitherShoemake nor the other six clericals employed at Local302's Seattle office received any inkling the Alberts wereplanning any changes in either operations or personnelTo the contrary, both Val and Joe Albert expressed con-cern over the effect on Local 302's clerical operations ofShoemake's absenceFollowing their February 13 receipt of a copy ofGore's February 9 charges and information provided bythe GC representative investigating its merits that thecharges were supported by the September 7, 1988, andNovember 30, 1988 dispatches of David Albert and theJanuary 24, 1989 dispatch of Donald Thompson, themost cursory inspection of those registrants'dispatchcards readily disclosed Shoemake noted the irregularityof those dispatches and their special authorization by theAlberts That the Alberts checked those dispatch recordsand suspected Shoemake provided the information there-on was evidenced the following week when Joe Albertvoiced that suspicion to Anders, stated he and Val werewatching her, and stated she was "going to be gone" ifthey decided their suspicions had meritAs so often the situation in cases of this type, the evi-dence recited above is circumstantial I nevertheless findand conclude it sufficient to support a conclusion the Al-berts decided Shoemake supplied the information con-cerning the David Albert and Thompson dispatchesGore and the GC representative investigating his chargesrelied upon as basis for the Gore unfair labor practice al-legations and terminated or laid off Shoemake therefor,noting further the Alberts had to rely on Shoemake'sdate of hire at Seattle to justify laying off Shoemakerather than another clerical with a later seniority date•despite their recognition she was entitled to vacationsbased on her Anchorage hiring date under the terms ofthe Local 302-Local 8 collective-bargaining agreement 11I further conclude Local 302 failed to rebut the GC'sprima facie case Shoemake's termination/layoff was ef-fected because of the Alberts' determination recitedaboveLocal 302's economic defense is destroyed by the factLocal 302's economic health had been restored prior tothe Shoemake termination/layoff, which included reduc-ing the clerical staff by two following Val Albert's as-sumption of office The Alberts' decision to discontinueuse of a computer in its dispatch operations at Seattle isreadily explainable as a sham or subterfuge designed toprovide a basis for the Shoemake termination/layoff, par-ticularly in view of Anders' testimony computer usemade the dispatch and report procedures and practicesfaster and more efficient, plus Local 302's failure to es-tablish the direction that Anders cease such use occurredbefore the Shoemake termmation/layoff 12Similarly, Local 302's contention Shoemake's April1982 seniority date is invalid on the ground Gore lackedauthority to grant her that semonty date under the Local302-Local 8 collective-bargaining agreement lacks meritThe constitution governing Local 302 provides its finan-cial secretary shall perform various financial duties and"such other duties which from time to time may bedelegated to him by the Local Union or other authori-ties," Local 302's bylaws provide its business manager is"in direct charge of alloffice employees and vestedwith full authority to employsame," and Gore's un-disputed testimony13 established the then Local 302 busi-" While Local 302 terms the Shoemake separation from employment alayoff, it is readily apparent it Intends that separation to be permanent,1 e, permanent in the sense if they avoid expanding the clencal staff for adefined time period, under the terms of the collective-bargaining agree-ment Shoemake will lose any recall rights (as well as the possibility Shoe-make may fail to meet the terms for retention of recall nghts, such as amonthly re-registration for possible recall)12 It is more likely the direction was Issued by Joe Albert after theShoemake termination/layoff, to provide additional support for a defensethe elimination of computer use in dispatches was the basis for the Shoe-make termination/layoff' a Which I credit 250DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDness manager authorized and instructed him to offerShoemake her Anchorage date of hire as her senioritydate at Seattle and he made that offer in reliance on thatauthority, Shoemake accepted his offer in reliance on itsvalidity, and Local 302 recognized and applied that se-niority date to Shoemake's conditions of employmentthereafter 14Based on the foregoing, I find and conclude Local 302violated Section 8(a)(1) and (4) of the Act by its March1, 1989 termination or layoff of Shoemake3 The alleged refusal to bargainThe GC contends Local 302 violated Section 8(a)(1)and (5) of the Act by failing to notify Local 8 of its in-tention to terminate or lay off Shoemake and by failingto bargain with Local 8 concerning the termination orlayoff and its effects prior to the termination or layoffThe Local 302-Local 8 collective-bargaining agree-ment contains provisions for the layoff of Local 302'sclerical employees in seniority order, recall in the inverseorder, retention of seniority while on layoff for a speci-fied time period, monthly notice to Local 302 duringlayoff of availability, loss of recall rights if a laid-off em-ployee fails to report for work within 5 days of receiptof notice of recall and that Local 302 will not hire anynew employees until and unless all laid-off employeeshave been offered recallThese provisions clearly confer upon Local 302 discre-tion to effect layoffs, provided it applies the governingprovision (layoff in accordance with semonty standing)and therefore relieves Local 302 of any duty under theAct to notify and bargain with Local 8 prior to effectingthe layoff of an employee concerning its decision or theeffects thereofI therefore recommend dismissal of those portions ofthe complaint alleging by failing to notify and bargainwith Local 8 concerning its decision to terminate or layoff Shoemake or its effect, Local 302 violated the ActCONCLUSIONS OF LAW1 At all pertinent times Local 302 was an employerengaged in commerce in a business affecting commerce14 It is further noted It was undisputed Gore negotiated and signed thecurrent Local 302-Local 8 collective-bargaining agreement pursuant to asimilar assignment and authorization by Local 302's then business manag-er, the self-same agreement whose terms Local 302 relies upon as basisfor the Shoemake termination/layoff, and the self-same agreement Local302 admittedly has applied since its execution to the rates of pay, wages,hours, and working conditions of its Seattle clencalsand both Local 302 and Local 8 were labor organiza-tions within the meaning of Section 2 of the Act2 At all pertinent times Val Albert, Joe Albert, andRobert Anders were supervisors and agents of Local 302acting on its behalf within the meaning of Section 2 ofthe Act3 Local 302 violated Section 8(a)(1) of the Act byAnders' February 21, 1989 statement to McAlister to theeffect Local 302's clerical employees risked surveillanceof their working and personal activities in the eventLocal 302 officials suspected they were attempting to aidregistrants at Local 302's hiring halls by reporting whatthey believed were discriminatory, unlawful job dis-patches violative of the Act affecting those registrantsand risked retaliatory action against them if those offi-cials felt their suspicions had merit4 Local 302 violated Section 8(a)(1) and (4) of the Actby terminating or laying off Shoemake on March 1, 1989because its officials (Val and Joe Albert) believed Shoe-make informed Gore and the GC representative investi-gating Gore's unfair labor practice charges against Local302 concerning what she believed were discriminatory,unlawful dispatches violative of the Act of David Albertand Thompson from the Local 302 Seattle hiring hall, atthe behest of Val and Joe Albert, which informationformed the basis of the Gore charges5 Local 302 did not otherwise violate the ActTHE REMEDYHaving found Local 302 engaged in unfair labor prac-tices, I recommend Local 302 be directed to cease anddesist therefrom and to take affirmative action designedto effectuate the purpose of the ActHaving found Local 302 discnmmatonly terminated orlaid off Cay Shoemake, I recommend Local 302 be or-dered to immediately reinstate Shoemake to her formerposition or, if that position is not available, to an equiva-lent position, with all seniority and other rights andprivileges restored, and to make Shoemake whole forany wage and benefit losses she suffered by virtue of thediscrimination practices against her, less any interimearnings, with the amounts due and interest thereon com-puted in accordance with the formulas of New Horizonsfor the Retarded, 283 NLRB 1173 (1987), Florida SteelCorp, 231 NLRB 651 (1977)[Recommended Order omitted from publication ]